DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 13 appears to be a duplicate of Claim 1. The only difference in the claims is the language in the preamble wherein Claim 13 recites “A membrane bioreactor comprising:” then all the limitations of the previously claimed “a perfusion filtration module”. There is no structural difference between the claims and they are considered to be duplicates.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (KR 20130124634A).

    PNG
    media_image1.png
    271
    204
    media_image1.png
    Greyscale
Claims 1, 2, 7, 11, 13, and 14 : Tanaka et al. teach a perfusion filtration module for filtering a feed fluid comprising:

    PNG
    media_image2.png
    473
    675
    media_image2.png
    Greyscale







Wherein 11c is/are hollow fiber membranes, 15a are partition walls that allow the fibers to be splayed during agitation, 15 is a potting cap with a potting portion 11b formed in a concave shape that limits movement of the fibers. 16 is an insert that is a concave shape and limits movement of the fibers. This is a semispherical shape. 11a is a case/housing. 
Regarding new claim 14, the agitation system described refers back to the agitation system mentioned in Claim 2. Claim 2 does not actually claim the agitation system as part of the claim but only that the protective enclosure prevents damage by an agitation system. Therefore, it is part of the functional limitation of the enclosure. As such, Claim 14 does not recite any structure in addition to that of Claim 2.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.
Claim 3: Yoo et al. do not teach the material of the housing. However, the use of a plastic or metal for a housing is well-known. It would have been obvious to one of ordinary skill in the art at the protective housing was made of plastic or metal because they are materials typically used for housing.
Claim 4 recites the shape of the first and second surfaces. Yoo et al. do not teach that the surfaces are convex. However, the shape of the surface is not critical. The simple change of shape of an existing structure is an obvious matter of design choice and does not establish novelty over the prior art. The change of the shape from concave to convex with respect to the interior or the module, accomplishes Yoo et al.’s same goal of increasing the available surface area of the fibers when compared to a flat surface. The inversion of shape is an obvious design choice and is not a novel difference.
Claim 5: The fibers extend at angles approximately normal to the first and second surfaces (see 11b with respect to 11c above).
Claims 8-10: Yoo et al. do not teach the “degree of splay” as is defined by Applicant in the disclosure. “Degree of splay” is not a term of the art and is not a variable that is typical in the art. This is a value Applicant has devised to describe the amount the fibers spread out. The splayed configuration, i.e. the spreadability of the fibers during use, depends on the structure of the module and the structure of the fibers. The structure of Yoo et al. appears to be the same, or substantially the same, as that claimed. Therefore, it appears the splay ratio would be in the same range.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. in view of Yong et al. (KR 100638322B1).
Claim 12: Yoo et al. do not teach a pressure regulation valve.
Yong et al. teach a pressure regulation valve (400) as part of a hollow fiber membrane system wherein the pressure regulation valve is used to maintain the pressure inside the vessel.
One of ordinary skill in the art at the time of the invention would have found it obvious to include a pressure regulation valve in Yoo et al.’s device to control the pressure of the system.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778